Filed 3/23/22 In re Z.N. CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR


   In re Z.N. et al., Persons                                   B312636
   Coming Under the Juvenile
   Court Law.

   LOS ANGELES COUNTY                                           Los Angeles County
   DEPARTMENT OF                                                Super. Ct. No.
   CHILDREN AND FAMILY                                          20CCJP04684A-C
   SERVICES,

           Plaintiff and Respondent,

           v.

   J.B.,

           Defendant and Appellant.

       APPEAL from an order of the Superior Court of
 Los Angeles County, Hernan D. Vera, Judge. Affirmed.
       Janette Freeman Cochran, under appointment by the Court
 of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jessica S. Mitchell, Deputy County
Counsel, for Plaintiff and Respondent.

                        INTRODUCTION

      J.B. (mother) challenges the juvenile court’s order at the
six-month review hearing declining to return her children to her
custody. Mother argues (1) substantial evidence did not support
the juvenile court’s finding that the children would be at
substantial risk if returned to mother; (2) the juvenile court failed
to specify the factual basis for its conclusion that the return of
the children to mother would be detrimental; and (3) the juvenile
court lacked sufficient evidence for its finding that reasonable
services have been provided or offered to mother. As discussed
below, we conclude mother’s contentions are without merit.
Accordingly, we affirm.

                         BACKGROUND

      Mother and S.N. (father) are the parents of Z.N., who was
born in November 2017. Mother and A.S. are the parents of Z.N.’s
two older half-sisters, M.S. and V.S., born in January 2012 and
December 2012, respectively. Mother is the sole appellant.
      To summarize the earlier proceedings in this dependency
case, we quote a lengthy excerpt from our earlier unpublished
opinion (In re Z.N. (Aug. 24, 2021, B309358) [nonpub. opn.].) “At
the time this case was initiated, mother . . . resided with all three
of her children and her boyfriend at the time, R.P. . . . Mother
reported that per a family law court order, she had primary
physical custody of Z.N. subject to monthly visits by father on
weekends[.]” (In re Z.N., supra, B309358.)




                                 2
       “On September 1, 2020, mother took Z.N. to the emergency
room after observing Z.N. walking with a limp. Mother was
concerned that Z.N. had been injured during a visit with father
the weekend before, as Z.N. was not limping prior to the visit.
She stated that while she noticed Z.N. ‛had some bruising to her
bottom,’ she ‛did not think anything of the bruises’ because Z.N.
reportedly is ‛clumsy,’ ‛falls often,’ and ‛bruises easily’ ‛when she
falls or plays.’” (In re Z.N., supra, B309358.)
       “While examining Z.N., the emergency room doctor
observed the following: (1) five bruises along the side of Z.N.’s
right thigh ranging in size and at different stages of healing;
(2) faint bruises on her right buttocks; (3) two small bruises on
Z.N.’s left thigh; and (4) a bruise measuring approximately three
centimeters on the right side of Z.N.’s genital area, which
‘extend[ed] from [the] inner thigh to [the] vaginal wall[.]’ The
doctor noted the bruises were ‘concerning’ and might be
indicative of non-accidental trauma.” (In re Z.N., supra,
B309358.)
       “Due to mother’s reports regarding Z.N.’s history of
bruising easily, doctors conducted a bone survey, as well as
pediatric hematology and oncology tests, to determine whether
there was a physiological cause for her current bruises. The
doctors who reviewed Z.N.’s test results determined there did not
appear to be a physiological reason for her bruises, and suspected
they were caused by non-accidental trauma.” (In re Z.N., supra,
B309358.)
       “Subsequently, child abuse pediatrician Corey J. Rood,
M.D., examined Z.N. He observed she had’[n]umerous large
coalescing bruises’ on her right thigh ‛extending from near the
knee to the hip,’ multiple bruises on her left thigh, and bruises in




                                  3
her genital area. Dr. Rood opined ‛[t]he accidental trauma history
mother provide[d] of [Z.N.] being an active toddler who jumps,
plays, and falls onto her buttocks and legs does not adequately
explain the soft tissue bruising’ observed on Z.N.’s thighs and
genital area. He also noted mother reported Z.N. ‛had a
subconjunctival hemorrhage’ in one of her eyes the week before
due to vomiting. Dr. Rood stated that, in children, those types of
hemorrhages ‛are not caused by vomiting and are indicative of
accidental [or] inflicted blunt force trauma or asphyxiation.’ He
also found ‛[t]here is no accidental trauma history to explain
[Z.N.’s] subconjunctival hemorrhage.’” (In re Z.N., supra,
B309358.)
       “Dr. Rood concluded ‛[t]he constellation of [Z.N.’s] current
and past injuries, in the[ ] locations [observed], is most consistent
with inflicted trauma[.]’1 He opined that if Z.N. were ‘returned to
the caregiver who inflicted these injuries, she is at increased risk
of further injury and even death.’” (In re Z.N., supra, B309358.)
       “The results of Z.N.’s hospital visit prompted a referral to
the Department of Children and Family Services (Department),
which was received on September 2, 2020. Given the nature of
Z.N.’s injuries, the Department detained the children from
mother and placed them into protective custody on the same
day.” (In re Z.N., supra, B309358.)
       “On the evening of the children’s detention, the
Department contacted father by phone and notified him of its
investigation into the referral pertaining to Z.N. Father denied
hurting Z.N., and reported that last Friday evening, after he had
picked her up for his most recent visit, he observed Z.N. ‛had

1     Dr. Rood noted “there are no exam findings or disclosures
[giving rise to] concern[s] for sexual abuse.”



                                  4
bruises and scratches to [her] legs.’ He related he had texted
mother to report his concerns about Z.N.’s injuries, and to inform
her that he had taken pictures of them. Father stated that in
response, mother ‛got mad . . . and accused [him] of blaming her.’
He also mentioned that a few weeks before, Z.N. ‛had a scratch to
her eye[.]’” (In re Z.N., supra, B309358.)
       “On September 3, 2020, the children’s foster mother
contacted the Department to report ‘she had a very concerning
talk with [V.S.]’ The foster mother reported V.S. ‘said she had a
secret to tell and she wanted [the foster mother] to promise she
would not tell anyone because her mom said if [V.S.] told they
would take them away for a long time.’ Subsequently, V.S. told
‘her it was her mom and her mom’s boyfriend who hit [Z.N.]’ The
foster mother related V.S. ‘disclosed she saw her mom throw
[Z.N.] [onto] the wall and would hold her by both arms and shake
her very hard.’ V.S. then reported that mother’s boyfriend, R.P.,
‘would hold [Z.N.] by the ankles upside down and shake [her]
hard,’ and that he had ‘put[ ] a pillow over [Z.N.’s] face to keep
her from screaming.’ The foster mother stated V.S. ‘was scared to
report because her mom told her if she said anything everyone
was going to get in trouble.’ [¶ . . . ¶] Additionally, V.S. was
interviewed by a Department social worker in October 2020. V.S.
reported R.P. ‘“would hit the baby [Z.N.] in front of [her] mom.”’”
(In re Z.N., supra, B309358.)
       “Following its investigation, the Department filed a petition
alleging Z.N. fell within the purview of Welfare and Institutions




                                 5
Code2 section 300, subdivisions (a), (b)(1), and (e).3 The petition
alleged that the injuries to Z.N.’s legs and genital area observed
in the medical examinations discussed above, as well as the
recent subconjunctival hemorrhage in her eye, were ‛consistent
with inflicted trauma[,]’ and that her parents ‛gave no
explanations of how [she] sustained [them].’ The petition further
alleged Z.N.’s injuries ‛would not ordinarily occur except as the
result of deliberate, unreasonable and neglectful acts by [her]
parents[,]’ which ‛create[d] a detrimental home environment’ and
placed her at serious risk of physical harm.” (In re Z.N., supra,
B309358.)
       “On November 5, 2020, the Department filed an amended
petition, in which the allegations pertaining to father and those
brought under section 300, subdivision (e) were stricken. At a
hearing held on the same day, mother pled no contest to the
amended petition. The juvenile court accepted her plea, sustained
the amended petition as pled, and declared [the children]
dependent[s] of the court.” (In re Z.N., supra, B309358.)
       At the subsequent dispositional hearing, the juvenile court
removed all three children from mother, ordered M.S. and V.S. in
suitable placement under the Department’s supervision, and
placed Z.N. with father. Mother was granted family reunification
services and monitored visitation with the children. Mother’s
court-ordered case plan required her to complete a parenting


2     All subsequent statutory references are to the Welfare and
Institutions Code.

3      The petition was also filed on behalf of V.S. and M.S., and
alleged the conduct giving rise to Z.N.’s injuries also placed her
half-sisters at serious risk of physical harm.



                                 6
class and to participate in individual counseling to address child
protection, domestic violence, and other case issues. The court set
the matter for a six-month review hearing on May 17, 2021.
       In preparation of the six-month review hearing, the
Department prepared a status review report. According to the
report mother notified the Department after the disposition
hearing that she was receiving individual counseling services
from Robert Howard. Because mother failed to complete a release
of information, the Department initially struggled to contact
Howard. Once in contact with the Department, Howard stated he
met with mother three times between August and December
2020. Further, he had informed mother he did not provide
traditional individual counseling and would not complete
progress reports for the court. Moreover, he had told mother his
focus was on stress management and minor anxiety; he therefore
could not address mother’s case issues regarding child safety. The
Department advised mother to seek individual counseling
elsewhere and provided her a list of approved service providers.
       Three months later, in mid-March 2021, Mother met with
Dany Man for an intake meeting and one individual counseling
session. Because she could not provide counseling services that
would meet mother’s needs, Man advised mother to receive
services from a licensed therapist.
       Approximately one month later, mother informed the
Department she had enrolled in services with John Miyabe, a
Licensed Marriage and Family Therapist. At the time the
Department prepared the six-month status review report, Miyabe
had not provided feedback or a progress report on mother. He did,
however, provide a letter for mother shortly before the hearing.
Mother included the letter in her exhibits and the juvenile court




                                7
admitted it into evidence. Per the letter, Miyabe reported he had
five sessions with Mother between April and May 2021, and he
was scheduled to meet with mother for another session again in
May.
       At the Section 364 and 366.21, subdivision (e) six-month
review hearings, the juvenile court authorized mother to spend
the night at the maternal grandparents’ home and authorized her
to move in with maternal grandparents and minors M.S. and V.S.
Moreover, the juvenile court allowed unmonitored contact in the
grandparents’ home, including overnights and weekends. Outside
the grandparents’ home, mother’s visits were to be monitored.
The juvenile court advised this was not an order releasing the
children to mother’s custody. Instead, the juvenile court clarified
it was an order for “light monitored, unmonitored” visitation.
M.S. and V.S. remained in the custody of the grandparents. The
court ordered mother to continue her individual counseling. Z.N.
remained in the custody of her father, with monitored visits for
mother; the Department had discretion to liberalize.
       The juvenile court found the progress of the parents had
been substantial and found the Department had provided or
offered reasonable services. The juvenile court also found,
however, continued jurisdiction for the children was necessary
because conditions continued to exist that would justify
jurisdiction or were likely to exist if supervision were withdrawn.
Moreover, the juvenile court found return of the children to the
physical custody of mother would create a substantial risk of
detriment to each child. It ordered the Department to provide,
and the parents to continue their participation in, services
previously ordered. Additionally, the juvenile court set a progress




                                8
hearing for August 18, 2021, and a further six-month review for
November 17, 2021. Mother filed a timely notice of appeal.

                          DISCUSSION

  I. Substantial Evidence Supports the Juvenile Court’s
Findings Under Section 366.21, Subdivision (e)

    First, mother argues substantial evidence did not support the
juvenile court’s findings and orders that the children would be at
substantial risk of detriment if returned to her. (§ 366.21, subd.
(e)(1).)

      A.    Applicable Principles and Standard of Review

       At the six-month review hearing, the juvenile court must
return the child to his or her parent’s custody unless it finds by a
preponderance of the evidence that return would “create a
substantial risk of detriment to the safety, protection, or physical
or emotional well-being of the child.” (§ 366.21, subd. (e)(1).) The
Department bears the burden of proving risk of detriment.
(David B. v. Superior Court (2004) 123 Cal.App.4th 768, 789.)
       Whether the placement of a child with her parent would be
detrimental is to be examined by looking at the totality of the
circumstances. (See A.H. v. Superior Court (2010) 182
Cal.App.4th 1050, 1059 [“[d]etriment can be shown many
different ways”].) Relevant circumstances include (1) the relevant
parent’s “[c]ompliance with the reunification plan” (Constance K.
v. Superior Court (1998) 61 Cal.App.4th 689, 704 (Constance K.)),
and[,] (2) the “effect . . . return [to the parent’s custody] would
have on the child” (In re Joseph B. (1996) 42 Cal.App.4th 890,
901) as well as “the manner in which the parent has




                                 9
conducted . . . herself in relation to a minor in the past”
(Constance K., at p. 705).
        We review a juvenile court’s finding that the risk of such
detriment exists for substantial evidence. (In re E.D. (2013) 217
Cal.App.4th 960, 965-966.) Substantial evidence is evidence that
is of “‘reasonable, credible, and of solid value’” such that a
reasonable trier of fact could make such findings. (In re Angelia
P. (1981) 28 Cal.3d 908, 924.) The appealing party “bear[s] the
burden to show there was no evidence of a sufficiently substantial
nature to support those findings and orders. [Citation.] We draw
all reasonable inferences from the evidence to support the
findings and orders of the juvenile court and review the record in
the light most favorable to the court’s determinations; we do not
reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the trial
court’s findings. [Citation.] Thus, we do not consider whether
there is evidence from which the juvenile court could have drawn
a different conclusion but whether there is substantial evidence
to support the conclusion that the court did draw. [Citation.].” (In
re M.R. (2017) 8 Cal.App.5th 101, 108.)

      B.    Analysis

       In support of her contention, mother cites several cases
standing for the proposition that a parent’s perceived “lack of
insight” despite participation in services is not substantial
evidence supporting a detriment finding precluding the return of
a child at a section 366.22 permanency review hearing. (Blanca
P. v. Superior Court (1996) 45 Cal.App.4th 1738 (Blanca P.);
Georgeanne G. v. Superior Court (2020) 53 Cal.App.5th 856
(Georgeanne G.); M.G. v. Superior Court (2020) 46 Cal.App.5th
646 (M.G.). Comparing the present case to these cases, mother



                                10
contends the Department’s and the juvenile court’s reliance on
mother’s “lack of insight” into the problems that led to removal
did not constitute substantial evidence of a substantial danger.
      The cases mother cites are distinguishable. In Blanca P.,
the juvenile court erred by assuming, without proof, that the
father had engaged in child molestation. (Blanca P., supra, 45
Cal.App.4th at p. 1747.) The Department and mother’s therapist
opined mother had failed to “internalize” what she learned in
parenting classes because she refused to believe father was a
child molester. (Id. at p. 1751.) There, mother had endured
“countless hours of therapy” but nevertheless was denied relief
based on an arbitrary interpretation of what she gleaned from
that therapy. (Ibid.)
      In Georgeanne G., the detriment finding based on mother’s
“lack of insight” was grounded on mother’s relationship with a
man who had a prior forcible rape conviction against his ex-wife.
(Georgeanne G., supra, 53 Cal.App.5th at pp. 859, 861, 863–864.)
Mother had completed her case plan, including domestic violence
services based on her prior domestic violence relationship with
father and had no domestic violence incidents with the boyfriend
in the 22 months they lived together. (Id. at pp. 862, 868.) The
appellate court found substantial evidence did not support the
finding of detriment because there was no evidence of risk to the
child based on mother’s relationship with the boyfriend. (Id. at
pp. 868–869.)
      Finally, in M.G., where the children had been removed due
to domestic violence between the parents, the juvenile court’s
detriment finding, based on father’s lack of insight because he
and mother “continued to ‘linger in the relationship,’” was not
supported by substantial evidence where there was no evidence




                               11
the parents were in a relationship, and they had completed their
case plans. (M.G., supra, 46 Cal.App.5th at p. 662.)
      These cases stand for the proposition that though a
parent’s lack of insight or internalization despite their
participation in services can be considered by a juvenile court in
making a detriment finding, “before the qualitative evaluation as
to the effectiveness of counseling, therapy or parenting classes
can constitute sufficient evidence to support a finding of
detriment, the psychologist’s or social worker’s opinion must be
‘based on evidence rather than an emotional response.’”
(Georgeanne G., supra, 53 Cal.App.5th at p. 867, citing Blanca P.,
supra, 45 Cal.App.4th at p. 1750.)
      The cases mother cites are not controlling because in none
of these cases did the parents deny a problem altogether. In
contrast, here the Department reported it attempted to speak to
mother on numerous occasions regarding the safety concerns that
brought mother to the attention of the Department and the
juvenile court. When discussing the incidents of Z.N.’s physical
abuse, however, mother either stayed quiet and provided no
feedback or deflected the questioning by stating she was a
domestic violence victim and as a result, struggled to speak up.
      Moreover, the record does not support mother’s contention
that the juvenile court relied on the Department’s opinion that
mother “lacked insight.” Instead, the record shows the juvenile
court took the matter under submission to review the record.
Included in the record was a letter from mother’s therapist,
Miyabe, stating mother was beginning to see the practical
implications of co-parenting. Moreover, he reported mother
seemed to be seeing the efficiency of co-parenting and being a
positive presence in her children’s lives. At no point in the letter,




                                 12
however, did Miyabe discuss mother’s progress with respect to
the domestic violence or child safety issues.
      The cases are further distinguishable because they
occurred at the 18-month status review hearing where the
parents had completed case plans. Here, at the six-month review
hearing, mother was still in the process of participating in, but
had not completed, her individual counseling, a fact the juvenile
court could have relied on in determining whether danger still
existed.
      Other facts also support the juvenile court’s determination
that returning the children to mother’s custody would place them
at substantial risk of detriment. For example, twice mother
requested a welfare check on Z.N. from law enforcement when
father canceled her visits. The Department asked mother not to
use law enforcement to enforce visitation. Mother, however,
remained adamant she would continue to do so in the future. On
another occasion, father reported he received vulgar and lewd
messages from mother’s cell phone number. When the
Department confronted mother about the messages, mother
repeatedly denied sending them, but immediately changed her
phone number.
      Mother also points to her breakup with R.P. and his move
to Philadelphia to further support her argument that substantial
evidence did not support the finding the children would be at risk
of detriment if returned to her custody. Specifically, mother
argues any “theoretical risk” R.P., the perpetrator of Z.N.’s abuse,
might pose could be “effectively neutralized” by continuing court
supervision and returning the children to mother’s care.”
Mother’s argument fails to recognize the Department intervened
not only because of the abuse R.P. perpetrated, but also because




                                13
mother failed to protect Z.N. and placed her other children at
serious risk of physical harm by allowing R.P. to have access to
them. Because mother had yet to address the issue of child
protection in individual counseling, the juvenile court could have
reasonably found mother needed time to complete individual
counseling to understand she needed to protect her children from
abuse.
       Additionally, mother argues she met the case plan’s
objective requirements including parenting classes, individual
counseling, and consistent visits. The Department does not
dispute that evidence; as mother notes, the juvenile court
recognized her substantial progress. Under our deferential review
of the juvenile court’s order, however, it is not our role to
substitute our judgment for that of the juvenile court or to
reweigh the evidence. (In re J.P. (2019) 37 Cal.App.5th 1111,
1123.) Where, as here, there is substantial evidence to support
the juvenile court’s determination, we must conclude that the
court did not abuse its discretion.

II.   The Juvenile Court’s Articulation of the Factual
      Basis of Its Conclusion

      Mother argues the juvenile court failed to specify the
factual basis of its conclusion that the return of the children to
mother would be detrimental.

      A.    Applicable Principles

      Section 366.21 provides that at the six-month review
hearing, the juvenile court, after considering the admissible and
relevant evidence, “shall order the return of the child to the
physical custody of his or her parent or legal guardian unless the
court finds, by a preponderance of the evidence, that the return of



                                 14
the child to his or her parent or legal guardian would create a
substantial risk of detriment to the safety, protection, or physical
or emotional well-being of the child.” (§ 366.21, subd. (e)(1); see
also § 366.21, subd. (f)(1) [same for 12-month review hearing].)
The statute further requires the juvenile court to “specify the
factual basis for its conclusion that the return would be
detrimental or would not be detrimental.” (§ 366.21, subd. (e)(2);
see also § 366.21, subd. (f)(2) [substantively identical standard for
12-month review hearing].)

      B.    Analysis

       Contrary to what mother now contends, the juvenile court
did articulate a factual basis for its conclusion that returning the
children to mother’s custody would be detrimental. The juvenile
court expressly found mother needed more time to complete her
individual counseling. According to mother, the statement did not
meet the requirement that the juvenile court specify the factual
basis for its conclusion that the return of the children to mother
would be detrimental under section 366.21, subd. (e)(2).
       We disagree with mother. The juvenile court’s articulation
sufficed under the circumstances to satisfy the requirements
of section 366.21. Insofar as mother now complains the juvenile
court should have said more than it did, well-settled precedent
holds a reviewing court ordinarily will not consider a challenge to
a ruling if an objection could have been made in the trial court
but was not. (In re S.B. (2004) 32 Cal.4th 1287, 1293;
accord, In re Alexandria P. (2014) 228 Cal.App.4th 1322, 1346.)
“Otherwise, opposing parties and trial courts would be deprived
of opportunities to correct alleged errors, and parties and
appellate courts would be required to deplete costly resources ‘to
address purported errors which could have been rectified in the



                                 15
trial court had an objection been made.’” (In re S.C. (2006) 138
Cal.App.4th 396, 406.) For the sort of easily remedied procedural
claim of error mother advances, invocation of forfeiture principles
is particularly appropriate—and we therefore do so.

II.   Reasonable Services

        Mother argues the juvenile court lacked sufficient evidence
in finding the Department provided or offered reasonable services
because the first two individual counseling referrals it provided
mother did not meet the case plan requirement. Moreover, she
argues she would have completed her case plan if the
Department had provided proper referrals.
        At the six-month review hearing, the juvenile court must
determine whether the Department has made reasonable efforts
to provide reunification services to mother and the extent of her
progress toward alleviating or mitigating the causes that led to
the minor’s detention. (§§ 366, subd. (a)(1)(B), 366.21, subd. (e)(8)
[six-month review-reasonable services].) The Department “must
make a good faith effort to provide reasonable services responsive
to the unique needs of each family, and the plan must
be . . . ‘“‘designed to eliminate those conditions which led to the
juvenile court’s jurisdictional finding.’”’ [Citation.]” (Patricia W. v.
Superior Court (2016) 244 Cal.App.4th 397, 420 (Patricia W.).)
“Services will be found reasonable if the Department has
‘identified the problems leading to the loss of custody, offered
services designed to remedy those problems, maintained
reasonable contact with the parents during the course of the
service plan, and made reasonable efforts to assist the parents in
areas where compliance proved difficult . . . .’ [Citation.]” (In re
Alvin R. (2003) 108 Cal.App.4th 962, 972-973.) The adequacy of a
reunification plan and the reasonableness of the Department’s



                                  16
efforts “are judged according to the circumstances of each case.”
(Amanda H. v. Superior Court (2008) 166 Cal.App.4th 1340, 1345
(Amanda H.) [social services agency must make good faith effort
to create and effectuate reunification plan].) “The standard is not
whether the services provided were the best that might be
provided in an ideal world, but whether the services were
reasonable under the circumstances.” (In re Misako R. (1991)
2 Cal.App.4th 538, 547.) The Department must show by clear and
convincing evidence that reasonable reunification services have
been provided. (In re Monica C. (1995) 31 Cal.App.4th 296, 306.)
       We review a finding that reasonable services were provided
for substantial evidence, considering the record in the light most
favorable to the Department. (Patricia W., supra, 244
Cal.App.4th at p. 419.) “‘“If there is substantial evidence
supporting the judgment, our duty ends and the judgment must
not be disturbed.”’ [Citation.]” (Amanda H., supra, 166
Cal.App.4th at p. 1346.) However, when the burden of proof at
the trial court level is clear and convincing, the substantial
evidence standard of review should account for the higher level of
certainty demanded by that burden of proof, as compared to facts
proven by preponderance of the evidence. (Conservatorship of
O.B. (2020) 9 Cal.5th 989, 998-1006.)
       Mother’s argument that she would have completed her case
plan if the Department had provided reasonable services, more
specifically proper referrals, lacks support. The record shows the
Department met with mother monthly and provided referrals on
multiple occasions. Moreover, the Department was responsive




                                17
and provided referrals to mother when it discovered neither
Howard nor Man fit the individual counseling requirement.4
       As discussed above, mother encountered obstacles in
obtaining appropriate individual therapy. The first delay, when
the Department could not contact Howard, was caused by
mother’s failure to submit a release. The second delay appears to
have occurred because mother waited three months to see Man
after the Department told her Howard would not be a good fit.
There is, however, nothing in the record to show the Department
was responsible for any delay in mother obtaining individual
counseling.
       “In almost all cases it will be true that more services could
have been provided more frequently and that the services
provided were imperfect.” (In re Misako R., supra, 2 Cal.App.4th
at p. 547.) However, “[t]he standard is not whether the services
provided were the best that might be provided in an ideal world,
but whether the services were reasonable under the
circumstances.” (Ibid.) Considering the record as a whole,
substantial evidence supports the juvenile court’s finding that the
services were reasonable under the circumstances of this case as
of the six-month review hearing.




4     We note the record does not reflect whether either Howard
or Man was included in the Department’s list of approved
providers. In her briefs, mother does not claim either were
included in the list.



                                18
                         DISPOSITION
     The order is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       CURREY, J.



We concur:




MANELLA, P.J.




WILLHITE, J.




                          19